     Case 1:21-cv-00740-DAD-EPG Document 11 Filed 08/05/21 Page 1 of 1


 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                                       EASTERN DISTRICT OF CALIFORNIA

 7

 8   RAYMOND E. PEYTON,                                       Case No. 1:21-cv-00740-DAD-EPG (PC)

 9                          Plaintiff,                        ORDER DENYING PLAINTIFF’S REQUEST
                                                              FOR ENTRY OF DEFAULT JUDGMENT BY
10          v.                                                CLERK OF COURT

11   B. CATES,                                                (ECF No. 10)

12                          Defendant.

13

14

15          Raymond Peyton (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

16   action filed pursuant to 42 U.S.C. § 1983.

17          On August 2, 2021, Plaintiff filed a motion for default judgment. (ECF No. 8). On

18   August 4, 2021, Plaintiff’s motion was denied, in large part because no defendant had defaulted.

19   (ECF No. 9, p. 2). On that same day, Plaintiff filed a request for entry of default judgment by the

20   Clerk of Court. (ECF No. 10). As no defendant has defaulted,1 IT IS ORDERED that Plaintiff’s

21   request for entry of default judgment by the Clerk of Court is DENIED.

22
     IT IS SO ORDERED.
23

24      Dated:        August 5, 2021                                      /s/
                                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27
            1
                Nothing in Plaintiff’s request changes the analysis in the Court’s August 4, 2021 order.
28
                                                                1
